Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakke(US 7,363,382) and Griswold(US 9,755,889).
Regarding claim 1, Bakke discloses a computer-implemented method for managing failover in a computational environment interconnected using an internet small computer systems interface ( iSCSI) communication protocol(Column 2, Lines 2-6; iscsi-based host computers connected via one or more IP networks), the method comprising: receiving, at a host and from a kernel driver, an asynchronous message(Column 4, Lines 46-51; The connectivity information received from the storage router 140 can include a response sent by the storage router 140 in return for receiving a storage command, TCP/IP data packets, and so on from the iSCSI driver 122; Column 5, Lines 31-41, Connectivity information can include receiving failed indicators, such as manual failover requested by a user, iSCSI PDU ( iSCSI Protocol Data Unit) timeout, a TCP/RST (Transmission Control Protocol/Reset) reset by the target, and a TCP FIN (Transport Control Protocol/Final) closed by the target and so on in case of a failed and/or bad network connection) comprising: an indication of a failed path associated with a first node having a first port(Column 6, Lines 15-17, If the connectivity information indicates a failed and/or bad connection 
Bakke does not specifically disclose an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. However, Griswold discloses a failback method that uses expiration. If a failure has occurred and a failover TTL is not expired, failover path B is used. If failover TTL has expired, primary path is used(Column 10, Lines 33-41). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bakke and Griswold to use an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. The motivation to do so would be to save resources of monitoring for restoration of primary path.

Regarding claim 3, Bakke and Griswold disclose the method according to claim 2, but does not specifically disclose the asynchronous message indicates that the failed path includes the first node, the first port, and the first IP address, and wherein the asynchronous message indicates that the first failover path includes the second node, the second port, and the second IP address. However, Bakke discloses receiving connectivity information of a failed and/or bad connection(Column 4, Lines 46-51). It would be obvious to one of ordinary skill in the art to include the first node, the first port, and the first IP address, and wherein the asynchronous message indicates that the first failover path includes the second node, the second port, and the second IP address so that the failed and new path could be determined.
Regarding claim 4, Bakke and Griswold discloses the method according to claim 2, wherein performing the second I/O operation further comprises: logging out of the second IP address on the second port of the second node after the expiration; and logging into the first IP address on the first port of the first node after the expiration(Bakke: Column 6, Lines 22-32, selects a second IP address and drops the first network connection(logout) and establish a second network connection between the host computer and the target using the second portal; Griswold: Column 10, Lines 33-41, a failback path is restored and therefore would drop the failover path and log into the new path).

Regarding claim 9, Bakke and Griswold disclose the method according to claim 1, wherein the computational environment is managed using a Storage Area Network (SAN) volume controller (SVC)(Bakke: Column 7, Lines 39-41).
Regarding claim 10, Bakke and Griswold disclose the method according to claim 1, wherein the asynchronous message is received at the host in response to the kernel driver detecting the failed path(Bakke: Column 5, Lines 31-41).
Regarding claim 11, Bakke and Griswold disclose the method according to claim 1, but does not specifically disclose the first failover path is based on the second node hosting a number of logins below a login threshold. However, Griswold discloses that typical multiple path software provides for both failover processing and load balancing(Column 1, Lines 42-43). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first failover path is based on the second node hosting a number of logins below a login threshold. The motivation to do so would be load balance the paths.
Regarding claim 12, Bakke and Griswold disclose the method according to claim 1, but does not specifically disclose the first failover path is based on the second node having a resource utilization below a resource utilization threshold. However, Griswold discloses that typical multiple path software provides for both failover processing and load balancing(Column 1, Lines 42-43). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first failover path is based on the second node having a resource utilization below a resource utilization threshold. The motivation to do so would be load balance the paths.

Regarding claim 14, Bakke and Griswold disclose the method according to claim 13, wherein the AsyncEvent value is 255, and wherein the AsyncVcode value comprises a LOGOUT command and a RETRY command(Column 3, Lines 10-14; iSCSI protocol uses AsyncEvent value and AsyncVcode value to specify  vendor specific events and vendor specific details).
Regarding claim 15, Bakke and Griswold disclose the method according to claim 1, wherein the host is configured to perform the computer-implemented method by executing program instructions downloaded from a remote data processing system(Griswold: Column 18, Lines 43-47, the program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server).
Regarding claim 16, Bakke discloses a system for managing failover in a computational environment interconnected using an internet small computer systems interface iSCSI) communication protocol(Column 2, Lines 2-6; iscsi-based host computers connected via one or more IP networks) the system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, are configured to cause the processor to perform a method(Column 7, Lines 60-64, Machine-readable instructions stored on any of the above-mentioned storage media are executable by the processing unit 502 of the computer 510) comprising: receiving, at a host and from a kernel driver, an asynchronous message(Column 4, Lines 46-51; The connectivity information received from the storage router 140 can include a response sent by the storage router 140 in return for receiving a storage command, TCP/IP 
Bakke does not specifically disclose an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. However, Griswold discloses a failback method that uses expiration. If a failure has occurred and a failover TTL is not expired, failover path B is used. If failover TTL has expired, primary path is used(Column 10, Lines 33-41). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bakke and Griswold to use an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. The motivation to do so would be to save resources of monitoring for restoration of primary path.
Regarding claim 17, Bakke and Griswold disclose the system according to claim 16, wherein the asynchronous message is in protocol data unit (PDU) format and comprises an AsyncEvent value and an AsyncVcode value, wherein the AsyncEvent value is 255, and wherein the AsyncVcode value comprises a 
Regarding claim 18, Bakke and Griswold disclose system according to claim 16, wherein performing the first I/O operation on the second port further comprises: logging out from a first Internet Protocol (IP) address associated with the first port on the first node in response to receiving the asynchronous message and before the expiration; logging into a second IP address associated with the second port on the second node in response to receiving the asynchronous message and before the expiration, wherein the second IP address is included in the list of IP addresses; logging out of the second IP address on the second port of the second node after the expiration; and logging into the first IP address on the first port of the first node after the expiration(Bakke: Column 6, Lines 22-32, selects a second IP address and drops the first network connection(logout) and establish a second network connection between the host computer and the target using the second portal; Griswold: Column 10, Lines 33-41, a failback path is restored and therefore would drop the failover path and log into the new path).
Regarding claim 20, Bakke discloses a computer program product for managing failover in a computational environment interconnected using an internet small computer systems interface (iSCSI) communication protocol(Column 2, Lines 2-6; iSCSI based host computers connected via one or more IP networks), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method Column 7, Lines 60-64, Machine-readable instructions stored on any of the above-mentioned storage media are executable by the processing unit 502 of the computer 510)  comprising: receiving, at a host and from a kernel driver, an asynchronous message(Column 4, Lines 46-51; The connectivity information received from the storage router 140 can include a response sent by the 
Bakke does not specifically disclose an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. However, Griswold discloses a failback method that uses expiration. If a failure has occurred and a failover TTL is not expired, failover path B is used. If failover TTL has expired, primary path is used(Column 10, Lines 33-41). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Bakke and Griswold to use an expiration and in response to performing the first I/O operation on the second port before expiration, performing, by the host and after the expiration, a second I/O operation on the first port of the first node, wherein the failed path is restored after the expiration. The motivation to do so would be to save resources of monitoring for restoration of primary path.


Allowable Subject Matter
Claims 5-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187